         Case 3:18-cr-00466-BR         Document 26       Filed 07/28/20     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

  UNITED STATES OF AMERICA,                           Case No. 3:18-cr-00466-BR

                                     Plaintiff,       ORDER GRANTING MOTION TO
                                                      REDUCE SENTENCE
                         v.

  MICHAEL MODRICH,

                                  Defendant.

BROWN, Senior District Judge:

       This matter is before the Court on the parties’ joint motion to reduce sentence pursuant to

18 U.S.C. § 3582(c)(1)(A)(i). Based on the filing and the agreement of the parties, and after full

consideration of the relevant factors under 18 U.S.C. § 3553(a), the Court finds that extraordinary

and compelling reasons warrant a reduction of defendant’s sentence to time served effective July

29, 2020, followed by a term of three years’ supervised release. The Court concludes that the

defendant does not pose a danger to any other person or the community. The U.S. Probation Office

has approved a release plan for Mr. Modrich. The Court adds the following conditions of

supervised release: (1) self-quarantine at the approved residence for a period of 14 days; and (2)

home confinement until October 26, 2020. This sentence reduction is consistent with the currently

applicable U.S. Sentencing Commission policy statements.

       The Court therefore GRANTS the Joint Motion to Reduce Sentence.


Page 1. ORDER GRANTING MOTION TO REDUCE SENTENCE
         Case 3:18-cr-00466-BR         Document 26       Filed 07/28/20     Page 2 of 2




       IT IS HEREBY ORDERED that Defendant shall be released on Wednesday, July 29, 2020,

for travel to his approved release residence in Oregon. Upon his arrival at the residence, the

defendant shall be required to adhere to a 14-day quarantine period at the residence, subject to

location monitoring at the discretion of U.S. Probation, unless the U.S Probation Office authorizes

interruption of the quarantine for urgent reasons.

       IT IS FURTHER ORDERED that the conditions of supervision shall be modified to require

home confinement up to October 26, 2020. An amended judgment and commitment order shall be

prepared and entered forthwith in accordance with this decision.

       Dated this 28th day of July, 2020.


                                                     /s/ Anna J. Brown
                                              Hon. Anna J. Brown
                                              Senior United States District Court Judge




Page 2. ORDER GRANTING MOTION TO REDUCE SENTENCE
